Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15120543, filed 8/22/2016, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

                                                            Information Disclosure Statement


The information disclosure statement (IDS) submitted on 06/15/2020, 10/16/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 112	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first elastic body is connected to an opposite side of the first ring-shaped member to the second rod-shaped electrode body side and the second elastic body is connected to an opposite side of the second ring-shaped member to the first rod-shaped electrode body side” and the specification page.25-26, para.0073-0074 disclose “first elastic body 23 between the back end of the first ring-shaped member 22 and the retainer plate 25, and a second elastic body 33 between the back end of the second ring-shaped member 32 and the retainer plate 35”, it is unclear  where is opposite site of first and second ring-shaped member and how elastic body connect opposite site of ring-shaped member to opposite site of electrode? For the purpose of examination, “first and second elastic body” is interpreted as – first and second elastic body 23,33 at back end of the first and second ring-shaped member 22,32 opposite site of work pieces. Correct limitation if there is different meaning of the location of first and second elastic body.

	

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heflin US 4135075.

A resistance spot welding apparatus (fig.1; col.2, line 19-20) comprising: 
	a first rod-shaped electrode body (fig.1, 16; welding electrode), 
	a second rod-shaped electrode body (fig.1, 15; welding electrode), 
	a first ring-shaped member (fig.1, top 45 - a tubular member; fig.3; 45 – ring shaped; col.4, line 4-6),
	a second ring-shaped member(fig.1, bottom 45 - a tubular member; fig.3; 45 – ring shaped; col.4, line 4-6), 
	a first elastic body (fig.1, 68 – spring), and 
	a second elastic body (fig.1, 67 - An elastomeric pad), wherein 
	the first rod-shaped electrode body and the second rod-shaped electrode body are arranged facing each other (fig.1, 16 and 15 are welding electrode are arranged facing each other), 
	the first rod-shaped electrode body is inserted into a through hole of the first ring-shaped member (fig.1, top 45 is a housing member as tubular surrounding electrode 16; fig.3,60 – opening as through hole), 
	the first elastic body is connected to an opposite side of the first ring-shaped member to the second rod-shaped electrode body side (fig.1, 68 – spring is located at end of housing 45 opposite site of working piece), 
	the first rod-shaped electrode body and the first ring-shaped member are not electrically connected each other (col. 4, line 34-36; housing member or housing 45 is made of a suitable electrical non-conductor in the form of an electrical insulating material such as a plastic material), 
	the second rod-shaped electrode body is inserted into a through hole of the second ring-shaped member (fig.1, bottom 45 is a housing member as tubular surrounding electrode 15; fig.3,60 - opening), 
	the second elastic body is connected to an opposite side of the second ring-shaped member to the first rod-shaped electrode body side (fig.1, 67; col.5, line 5-7; the annular rubber pad 67 supports the bottom housing 45 opposite site of working piece), and 
	the second rod-shaped electrode body and the second ring-shaped member are not electrically connected each other (col. 4, line 34-36; housing member or housing 45 is made of a suitable electrical non-conductor in the form of an electrical insulating material such as a plastic material).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heflin US 4135075 in view of Takahashi JP 6368279.

Heflin teaches:

2.A method (col.2, line 19-20) for manufacturing a welded structure using the resistance spot welding apparatus (fig.1) according to claim 1, comprising:
	 overlapping two or three sheets (fig.1.11,12),
	 sandwiching the sheets (fig.1, 11,12; working sheet is sandwiched by electrodes 15 and 16) between the first rod-shaped electrode body (fig.1, 16; welding electrode) and the second rod shaped electrode body (fig.1, 15; welding electrode),
	pressing the first rod-shaped electrode body, the second rod-shaped electrode body, the first ring-shaped member, and the second ring-shaped member against the sheets (fig.1, 33; upward/downward movement; col.2, line 64-68; the double arrow 33 for moving the movable horn 14 whereby the moving means 33 comprises means for relatively moving the electrodes 15 	and 16 in close proximity to and against the pair of superimposed members 11 and 12; col.4, line 60-68; col.5, line 3-7;  first electrode and first insulation housing press the working sheets by downward movement, the fixed second electrode and second insulation housing also press the working sheet as reactive force; col.6, line 41-48; the movable horn 14 to be moved downwardly by moving means or device 33 to thereby cause housings 45 to compress the rubber pad 67 transmitting force through members 11 and 12 and causing working surfaces 17 and 18 of electrodes 15 and 16 to engage members 11 and 12 respectively; therefore, the first electrode, the second electrode, the first rubular member, and the second tubular member against and press the sheets by downward force and reactive force) , and
	 applying an electric current between the first rod-shaped electrode body and the second rod-shaped electrode body (fig.4, 19 – welding circuit; 21 – electrical lead for second electrode; 22 - electrical lead for second electrode; col.3, line 11-16; The output from the transformer 24 results in current flow across the electrodes 15 and 16 and through the members 11 and 12 whereby members 11 and 12 are locally heated so as to fuse the faying surfaces of such members at locations thereof indicated at 39).

However, Heflin teaches the invention as discussed above, but is silent on steel sheet.

Takahashi teaches:

2.Steel sheet (fig.1, 1 and 2;  steel sheet).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Heflin by using steel sheet as taught by Takahashi in order to achieving resistance spot welding for two or more steel sheet; resistance spot welding different type of two same metal materials by same manner will satisfy any requirement of manufacture for subsequence process. 	

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3992602, US 3778583
All of them discloses top and bottom pressure member and electrodes for resistance spot welding that similar the apparatus and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/HELENA KOSANOVIC/                                           						Supervisory Patent Examiner, 
Art Unit 3761                                                                                                                                                             
/YI . HAO/
Examiner, Art Unit 3761